Title: From John Adams to Boston Patriot, 18 July 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, July 18, 1809.
				
				Project of an answer to the three Belligerent Courts.
Answer Mutatis Mutandis.THE courts of Versailles and of Madrid, having caused to be transmitted to the two Imperial Courts, their respective answers to the articles to serve as a basis to the negotiation which had been communicated to them, as the
court of London had communicated her answer to them
on the 15th of June last, they think they ought not to delay to communicate them reciprocally to the three courts respectively, as necessary for their mutual directions. And 
 they have consequently charged their ambassadors and ministers to the said courts, to present copies of them to
 their ministries.Their Imperial Majesties have perceived, with great satisfaction, in that which his Most Christian Majesty has
transmitted to them, the assurance of the gratitude and 
zeal with which he had received the said articles; but they could not but be so much the more afflicted (peinées) at the
exposition of the reasons which have appeared to his Majesty, to oppose themselves to their acceptation.It appears to them convenient, in the present state of   things, to refer to other times and other circumstances, the observations of which they are susceptible, and which it would probably be useless to disclose at this moment;  but that which is not (useless) neither for the present nor
 for the future, is that the belligerent powers may contemplate in a true point of view, the articles which have been
proposed to them, and consequently appreciate them at
 their just value. 
The mediating powers ought not to allow themselves,
either any of those propositions which have wounded the dignity or the delicacy of one or the other of the parties;
nor any of those which might antecedently have drawn
after them, explicitly or implicitly, decisions which can
 only be the result of consent, obtained by the way of negociations.
They ought, consequently, to confine themselves, to seek and to find some means proper to place the belligerent powers in a situation to be able to assemble their respective plenipotentiaries at the place of the congress, there  to labor, under the mediation of the two Imperial Courts,
for the amicable arrangement of all the differences which are the causes of the present war; and to the end, that,
once assembled and furnished with instructions for all possible events, they may be there continually ready and authorised to seize one or another of those happy moments,
which circumstances sometimes present, and which frequently are lost forever, or at least for a long time, when men have not been vested with power to take advantage of them. They have not perceived in this plan any other inconvenience possible, than perhaps that of the progress of a negociation not altogether so rapid as it would no   doubt be desirable that it should be. The idea of a suspension of arms and the fixation of a statu quo, in itself
independent of the rest of the propositions, may be adopted or not adopted, at pleasure. And as it has consequently appeared to them, on weighing with the greatest
impartiality the possible advantages and the inconveniences
of the acceptation of their propositions, that nothing was more convenient to the respective interests of the belligerent parties, as well as to their general and particular circumstances; they persist in this opinion, and by this means, from the sincere interest which they take in the circumstances of all the belligerent parties, they cannot
but wish that they may still admit among themselves,
with the modifications which they wish to subjoin, the articles which have been proposed to them; which, as is very justly observed by his Most Christian Majesty, are not, in fact, preliminary articles, as by the nature of things they could not be, but are not, the less a measure which may cause to succeed, in some moment or other, not only
an arrangement of preliminaries, but perhaps even an accomplishment of peace, the most prompt possible return of which is for so many reasons so desirable.
The two Imperial Courts have thought it due to the 
confidence with which his Most Christian Majesty has
yet explained himself in regard to them, in his answer, to
manifest that with which they expose to him in return,
the manner in which they consider the measure of their proposition of the articles, which they have caused to be
communicated to him; as well as the wishes which they
persist to entertain, provided the belligerent parties can
still adopt those which have been proposed to them, or
at least if that cannot be done, communicate to them some other idea proper to produce the same effects, or still happier effects, if that be possible.His Most Christian Majesty may be assured before hand,
that in this case, with all possible zeal, they will exert
themselves to make such use of it, as shall appear to them
may be the most useful and the most convenient; nothing
being more certain than the sincerity of those sentiments,
  with which they will take care to justify, on all occasions,
the confidence which has been reposed in them by the
high belligerent parties, by accepting their mediation.Answer of His Most Christian Majesty to the reply of the two Imperial Courts.January, 1782.The King has received, with equal sensibility and gratitude, the answer of the two mediating courts. His Majesty regards it as a new proof of their amity for him; of
the justice they render to his confidence in their impartiality, and in the genuine interest they take in the prompt
re-establishment of peace. The King has not wavered, nor will he vary in his desire
 to second views so salutary, and the two high mediators may be assured, that nothing will be wanting in any thing which concerns his majesty, to place them in a situation  to give a free course to their beneficent zeal.But the court of London deprives the king of all means
 and of all hope, in this respect, by her invariable resolution, to regard and to treat the Americans as her subjects.
Such a resolution renders useless every attempt that can be made to accomplish a peace. It destroys from the foundation, the plan of the two mediators, since it prejudges in the most peremptory manner, the question which makes the subject of the quarrel, and the direct or indirect decision of which ought to be the preliminary basis
of the future pacification.In this situation of things, the king judges that the conferences proposed by the two mediating courts, would be
at this moment without an object, and that the assembly
of the respective plenipotentiaries would only be a vain
phantom (simulaire) which would neither diminish nor
abridge the horrors of war, and which might compromise the dignity of their Imperial Majesties. The king is really afflicted to see that things have taken a turn so contrary to his wishes, and to the expectations
of their Imperial Majesties; and if it were in his power to change it, he would do it with a zeal which would
demonstrate to them the purity of his intentions.—But
 his Majesty thinks he ought to observe, that he has allies,
with whom he has inviolable engagements; that he would
betray them by abandoning the American cause; and
that he would abandon it if he should consent to negociate a separate peace, independently of the United States.
The high mediators have perceived the impossibility of this procedure, since they have themselves proposed to
cause to march with an equal step, the negotiations of the
king and that of the United States.But on the supposition that the king could make an
abstraction of the affairs of America; that he could prevail upon himself to transact his own personal interests alone and leave to the Americans the care of accomodating with their ancient metropolis, what would result from this conduct? It would result, that the peace would be illusory; that it would be a figment of imagination;’  in fact, if, as is most evident, the Americans would persist in their refusal to return under their obedience to the British crown, the war would continue between England and her ancient colonies; the king would be obliged in that case, as he is at present to assist them; the king of  Spain, on his part would be in the case, to assist his majesty, so that France and Spain would find themselves, after the signature of their particular treaties, in the same state in which they are at present.These considerations appear to the king to be of the
greatest weight, and his majesty does too much justice to the information and penetration of the two high mediators, not to be convinced beforehand, that they will perceive them in the same point of view and that they will 
give their entire approbation to the reserved conduct which they compel him to pursue.The king ardently wishes to find himself in a situation
to change it; and it is in consequence of this sentiment
that he invites the high mediators to employ all their influence with the court of London to engage her to manifest dispositions proper to convince, that she is, finally resolved to give her hand in good faith to a prompt and
equitable peace.
The king believes he ought to inform the high mediators that his Ambassador at Vienna, is from this time authorized to hear all the overtures and all the expedients tending to this end, whether they come from the court of  
London, or are proposed by their imperial majesties.
 And he is even authorised to connect the negotiation, if
they present to him sufficient foundations, for conducting
it surely to a happy conclusion, under the auspices of 
their imperial majesties.It is certain that if the king of France had given me a
commission and full power to conduct the negotiation in
behalf of his majesty, I could not have composed any
thing more conformable to the sentiments I had expressed in my answer to the articles, and letter to the Comte De
Vergennes, than is expressed in these answers, and replies
of the Court of France to the two imperial courts. Nor
could I have expressed my own sentiments so much to my
own satisfaction. Yet all these papers were carefully concealed, not only from me but from Dr. Franklin, and
Mr. Jay. I know not that Dr. Franklin ever knew them,
or that Mr. Jay knows them to this hour. I knew nothing of them till after the peace was concluded. If I had
known them in season, I should have sent them to Dr.
Franklin and Mr. Jay, when the question arose whether
we should treat with Mr. Oswald before commissions were
exchanged, and they would undoubtedly have united Dr.
Franklin in opinion with me and Mr. Jay. But of this,
more hereafter.Finding no prospect of any illucidations from the Comte
De Vergennes, I returned to Holland, where I was persuaded that more might be done to accelerate peace, than in
France. Anxiety concerning the state of my affairs in
Holland, and zeal to be doing something to obtain a loan
and a treaty with that republic, excited me to presume
too much upon my strength, and I rode day and night.
The unwholesome damps of the night and the excessive
fatigue, threw me into a nervous bilious fever, which
brought me as near to death as any man ever approached
without being grasped in his arms. At least this was the
opinion of one of the ablest physicians in that country
Doctor Osterdyke, professor of medicine in the University
of Utrecht, and of all my friends who attended me.—This
fever shook my constitution to the centre, and left me in
the situation of Lord Chesterfield, who in one of his letters describes himself aster such a sickness in the same
country. I did not, however, cure myself by brine from
the salters, but by obstinate perseverance in walking. The maxim "Si velis Pacem, para bellum," which I
believe is as ancient as national politics or war, induced me to think that a loan of money and a political connection with Holland and the maritime confederacy of Europe, would accelerate peace more than mediations of any
other kind.—The principal hopes of England were founded on our want of pecuniary resources.
				
					John Adams.
				
				
			